Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 11-12, in the reply filed on 04/07/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-7 and 11-12 have been examined on the merits.
Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  Claim 6 is dependent on independent claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step 2 recites the limitation of “separate the filter residue and the filtrate.” There is insufficient antecedent basis for the limitation in the claim, because there is no original reference to “a filter residue or a filtrate.” Clarification and/or Correction is required.
	Claim 1 is rendered vague and indefinite for the phrases “(3) combine the fitrates obtained in step (2), concentrate to 25-35 mL and freeze-dry to obtain the alcohol extract” and “the filtrates obtained in step (4) are combined and concentrated to 25-35 mL, and lyophilized to obtain the water extract.”  The phrases are unclear because what process step is the claimed prepared Agrocybe aegerita extract obtained from?”  Is the claimed Agrocybe aegerita extract obtained is of an alcohol extract from step 3? or Is the claimed Agrocybe aegerita extract obtained is of a water extract from steps 4 and 5? or Is the claimed Agrocybe aegerita extract both of an Agrocybe aegerita alcohol (i.e. ethanol) extract from step (3) and of an Arocybe aegerita water extract from steps 4 and 5?  The phrases are unclear because it appears steps (4) and (5) do not further limit step (3) alcohol extract. Clarification and/or Correction is required. 
Claim 5 recites the limitation of “wherein the concentration in step (2) is vacuum distillation concentration.” There is insufficient antecedent basis for the limitation in the claim, because there is no original reference to “wherein the concentration in step (2) is vacuum distillation concentration” within dependent claim 5 relating back to step (2) of independent claim 1. Clarification and/or Correction is required.
	Claim 7 is rendered vague and indefinite for the phrases “(3) combine the fitrates obtained in step (2), concentrate it to 25-35 mL by distillation under reduced pressure, and freeze-dry to obtain the alcohol extract” and “combine the filtrates obtained in step (4) and concentrated it to 25-35 mL by distillation punder reduced pressure and freeze-dry to obtain the water extract.”  The phrases are unclear because what process step is the claimed prepared Agrocybe aegerita extract obtained from?”  Is the claimed Agrocybe aegerita extract obtained is of an alcohol extract from step 3? or Is the claimed Agrocybe aegerita extract obtained is of a water extract from steps 4 and 5? or Is the claimed Agrocybe aegerita extract both of an Agrocybe aegerita alcohol (i.e. ethanol) extract from step (3) and of an Arocybe aegerita water extract from steps 4 and 5?  The phrases are unclear because it appears steps (4) and (5) do not further limit step (3) alcohol extract. Clarification and/or Correction is required. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-12 are rejected under 35 USC 103 as being unpatentable over Wu (CN 104844721A CN Abstract) and/or Wu (CN 104844721A Derwent Abstract) and/or Wu (CN 104844721A The English Translation). 
Although unclear as drafted, a preparation method of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein is apparently claimed [Please also see withdrawn claim 13 to define/determine what type of Agrocybe aegerita extract is obtained.] . 
 	Wu teaches an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration (30%), time (2h-5h) and temperature (45°C) to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein (see entire document including-e.g. CN Abstract pages 1-2 and Derwent Abstract pages 1-3 and English Translation document of entire document and especially claims 1-7). 
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein based upon the beneficial teachings provided by the Wu reference (as discussed above).  The adjustment of particular conventional working conditions therein (e.g. the modification of the claimed purification process step of the claimed solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtained the desired claimed extract and the modification other commonly employed purification steps) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1-7 and 11-12 are rejected under 35 USC 103 as being unpatentable over Bao et al. (“Extraction of Polyphenol from Agrocybe Aegerita with Organic Solvent”, Vol 11, No. 33, 25 November 2012 (2012-11-25) pages 2070-2074, English Abstract).  
	Bao teaches an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) using of the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein (see entire document including-e.g. English Abstract on page 2070). 
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) using of the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein based upon the beneficial teachings provided by the Bao reference (as discussed above).  The adjustment of particular conventional working conditions therein (e.g. the modification of the claimed purification process step of the claimed solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtained the desired claimed extract and the modification other commonly employed purification steps such as the ultrasonic extraction step and the concentrating and freeze-drying steps) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655